DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/15/2021 has been considered by the examiner.
Priority
Acknowledgment is made of applicant’s claim for foreign priority based on Japanese Patent Application No. JP2020-040346, filed on March 09, 2020.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 9 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable in view of Yoshitomi et al (US 2016/0347318 A1) in view of Vladimerou (US 2020/0216073 A1).

Regarding claim 1, Yoshitomi discloses a warning control device comprising (see Yoshitomi paragraph “0024” “If it is determined that the own vehicle is passing the preceding vehicle, then the alert device 31 provides warning”),
a hardware processor connected to a warning device issuing warning to a driver of a vehicle in which the warning control device is provided, the hardware processor being configured to (see Yoshitomi paragraph “0015-0016” “An alert device 31 is operatively connected to the driving assistance ECU 10. The alert device 31 is configured to notify the driver that a potentially hazardous situation for the own vehicle has occurred or that a prohibited action has been taken. The alert device 31 may include a speaker placed in a passenger compartment of the own vehicle and is configured to provide warning via voice or the like”),
execute a first determination to determine whether the vehicle is traveling in an overtaking prohibited section (see Yoshitomi paragraph “0024” “The own vehicle may travel in a no-passing zone where passing a preceding vehicle is restricted. The own vehicle may attempt to pass the preceding vehicle despite traveling in such a no-passing zone. In the present embodiment, when the own vehicle is traveling in the no-passing zone, it is determined whether or not the own vehicle is passing the preceding vehicle. If it is determined that the own vehicle is passing the preceding vehicle, then the alert device 31 provides warning”),
execute a second determination to determine whether the vehicle is attempting an overtaking action (see Yoshitomi paragraph “0026” “In step S11, the driving assistance ECU 10 (as the no-passing zone determiner 105) determines whether or not the own vehicle is traveling in a no-passing zone. The determination as to whether or not the own vehicle is traveling in a no-passing zone is made based on the image data of a traffic sign captured by the imaging unit 21 that is indicative of the no-passing zone”),
But Yoshitomi fails to explicitly teach execute a third determination to determine a risk degree of the vehicle on a basis of a result of the first determination and a result of the second determination and output, to the warning device, a signal for controlling contents of warning to be issued by the warning device, the signal being based on a result of the third determination.
However Vladimerou teaches a third determination to determine a risk degree of the vehicle on a basis of a result of the first determination and a result of the second determination (see Vladimerou paragraphs “0036”, “0062” and “0087” regarding determining if the vehicle can see the other vehicle or if it is hidden so as to avoid collision by alerting the driver “the processing circuitry 120 can alert the driver in response to the determination that one or more vehicles could be hidden in the overtaking area. The alert can include one or more of audio, visual, and tactile alerts informing the driver that overtaking the preceding vehicle is not safe. For example, overtaking the preceding vehicle may not be safe because a hidden vehicle may prevent the host vehicle from safely executing the overtaking maneuver, which may lead to a collision”)
output, to the warning device, a signal for controlling contents of warning to be issued by the warning device, the signal being based on a result of the third determination(see Vladimerou paragraphs “0036”, “0062” and “0087” regarding determining if the vehicle can see the other vehicle or if it is hidden so as to avoid collision by alerting the driver “the processing circuitry 120 can alert the driver in response to the determination that one or more vehicles could be hidden in the overtaking area. The alert can include one or more of audio, visual, and tactile alerts informing the driver that overtaking the preceding vehicle is not safe. For example, overtaking the preceding vehicle may not be safe because a hidden vehicle may prevent the host vehicle from safely executing the overtaking maneuver, which may lead to a collision”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Vehicle driving assistance apparatus and vehicle driving assistance method of Yoshitomi to determine whether overtaking the preceding vehicle is safe based on the driver field of view, and modify driver operation in response to a determination that overtaking the preceding vehicle is not safe based on the driver field of view in order to have a safe driving experience and avoid colliding with other oncoming vehicles (Vladimerou paragraphs “0036”, “0062” and “0087”).

Regarding claim 2, Yoshitomi fails to explicitly discloses wherein, when the second determination results in that the vehicle is attempting an overtaking action while a lane to be used for the overtaking action is an opposite lane, the hardware processor determines, as a result of the third determination, that the risk degree is higher than a risk degree in a situation where a lane to be used for an overtaking action is not an opposite lane.
However Vladimerou teaches wherein, when the second determination results in that the vehicle is attempting an overtaking action while a lane to be used for the overtaking action is an opposite lane, the hardware processor determines, as a result of the third determination, that the risk degree is higher than a risk degree in a situation where a lane to be used for an overtaking action is not an opposite lane (see Vladimerou paragraphs “0064-0065” regarding identifying whether there is a vehicle hidden when the own vehicle plans to overtake the preceding vehicle and drive in the opposite lane which is more risky than if  the own vehicle is driving in the same lane way road as there could be any other vehicles hidden coming from the opposite side that can cause collision by alerting and/or preventing the host vehicle from overtaking the preceding vehicle in order to avoid any collision with other vehicles “a host vehicle field of view 810 is obstructed by the preceding vehicle 805. An obstructed portion 820 corresponds to a portion of the host vehicle field of view 810 obstructed by the preceding vehicle 805. Additionally, an oncoming vehicle 815 is in the obstructed portion 820. Accordingly, the oncoming vehicle 815 is hidden in the overtaking area because the oncoming vehicle 815 is obstructed from the host vehicle 102. Even though overtaking the preceding vehicle is prohibited in the overtaking area in FIG. 8A, the processing circuitry 120 can assist in safely overtaking the preceding vehicle by alerting and/or preventing the host vehicle 102 from overtaking the preceding vehicle 805 because there may be another vehicle hidden in the overtaking area (e.g., oncoming vehicle 815).”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Vehicle driving assistance apparatus and vehicle driving assistance method of Yoshitomi to determine whether overtaking the preceding vehicle is safe based on the driver field of view, and modify driver operation in response to a determination that overtaking the preceding vehicle is not safe based on the driver field of view in order to have a safe driving experience and avoid colliding with other oncoming vehicles (Vladimerou paragraphs “0064-0065”).
Since vehicles traveling in the opposite lane will be oncoming traffic rather than vehicles in nonopposite lanes, it would be obvious to a person of ordinary skill in the art also that opposite lane passing is more dangerous than nonopposite lane passing because cars traveling toward each other has more risk of collision than two cars traveling the same direction when there is a situation where there is a hidden car. Cars that travel toward each other will approach each other potentially faster mutually than two cars traveling in the same direction by physics. 

Regarding claim 9, Yoshitomi discloses wherein the warning device is a device to output sound, and the hardware processor controls the contents of warning by outputting, to the warning device, a signal for changing sound to be output from the warning device (see Yoshitomi paragraph “0022” “The alert device 31 may include a speaker placed in a passenger compartment of the own vehicle and is configured to provide warning via voice or the like in response to a control command from the driving assistance ECU 10”).

Regarding claim 12, Yoshitomi discloses a warning control method (see Yoshitomi paragraph “0024” “If it is determined that the own vehicle is passing the preceding vehicle, then the alert device 31 provides warning”),
Implemented by a computer provided in a vehicle, the method comprising (see Yoshitomi paragraphs “0015-0016” “An alert device 31 is operatively connected to the driving assistance ECU 10. The alert device 31 is configured to notify the driver that a potentially hazardous situation for the own vehicle has occurred or that a prohibited action has been taken. The alert device 31 may include a speaker placed in a passenger compartment of the own vehicle and is configured to provide warning via voice or the like”),
executing a first determination to determine whether the vehicle is traveling in an overtaking prohibited section (see Yoshitomi paragraph “0024” “The own vehicle may travel in a no-passing zone where passing a preceding vehicle is restricted. The own vehicle may attempt to pass the preceding vehicle despite traveling in such a no-passing zone. In the present embodiment, when the own vehicle is traveling in the no-passing zone, it is determined whether or not the own vehicle is passing the preceding vehicle. If it is determined that the own vehicle is passing the preceding vehicle, then the alert device 31 provides warning”),
executing a second determination to determine whether the vehicle is attempting an overtaking action (see Yoshitomi paragraph “0026” “In step S11, the driving assistance ECU 10 (as the no-passing zone determiner 105) determines whether or not the own vehicle is traveling in a no-passing zone. The determination as to whether or not the own vehicle is traveling in a no-passing zone is made based on the image data of a traffic sign captured by the imaging unit 21 that is indicative of the no-passing zone”),
But Yoshitomi fails to explicitly teach execute executing a third determination to determine a risk degree of the vehicle on a basis of a result of the first determination and a result of the second determination; and outputting, to a warning device issuing warning to a driver of the vehicle, a signal for controlling contents of warning to be issued by the warning device, the signal being based on a result of the third determination.
However Vladimerou teaches executing a third determination to determine a risk degree of the vehicle on a basis of a result of the first determination and a result of the second determination (see Vladimerou paragraphs “0036”, “0062” and “0087” regarding determining if the vehicle can see the other vehicle or if it is hidden so as to avoid collision by alerting the driver “the processing circuitry 120 can alert the driver in response to the determination that one or more vehicles could be hidden in the overtaking area. The alert can include one or more of audio, visual, and tactile alerts informing the driver that overtaking the preceding vehicle is not safe. For example, overtaking the preceding vehicle may not be safe because a hidden vehicle may prevent the host vehicle from safely executing the overtaking maneuver, which may lead to a collision”)
and outputting, to a warning device issuing warning to a driver of the vehicle, a signal for controlling contents of warning to be issued by the warning device, the signal being based on a result of the third determination (see Vladimerou paragraphs “0036”, “0062” and “0087” regarding determining if the vehicle can see the other vehicle or if it is hidden so as to avoid collision by alerting the driver “the processing circuitry 120 can alert the driver in response to the determination that one or more vehicles could be hidden in the overtaking area. The alert can include one or more of audio, visual, and tactile alerts informing the driver that overtaking the preceding vehicle is not safe. For example, overtaking the preceding vehicle may not be safe because a hidden vehicle may prevent the host vehicle from safely executing the overtaking maneuver, which may lead to a collision”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Vehicle driving assistance apparatus and vehicle driving assistance method of Yoshitomi to determine whether overtaking the preceding vehicle is safe based on the driver field of view, and modify driver operation in response to a determination that overtaking the preceding vehicle is not safe based on the driver field of view in order to have a safe driving experience and avoid colliding with other oncoming vehicles (Vladimerou paragraphs “0036”, “0062” and “0087”).

Regarding claim 13, Yoshitomi discloses a computer program product comprising a non-transitory computer-readable recording medium on which an executable program is recorded, the program instructing a computer provided in a vehicle to (see Yoshitomi paragraphs “0015-0016” and “0024” “An alert device 31 is operatively connected to the driving assistance ECU 10. The alert device 31 is configured to notify the driver that a potentially hazardous situation for the own vehicle has occurred or that a prohibited action has been taken. The alert device 31 may include a speaker placed in a passenger compartment of the own vehicle and is configured to provide warning via voice or the like”),
execute a first determination to determine whether the vehicle is traveling in an overtaking prohibited section (see Yoshitomi paragraph “0024” “The own vehicle may travel in a no-passing zone where passing a preceding vehicle is restricted. The own vehicle may attempt to pass the preceding vehicle despite traveling in such a no-passing zone. In the present embodiment, when the own vehicle is traveling in the no-passing zone, it is determined whether or not the own vehicle is passing the preceding vehicle. If it is determined that the own vehicle is passing the preceding vehicle, then the alert device 31 provides warning”),
execute a second determination to determine whether the vehicle is attempting an overtaking action (see Yoshitomi paragraph “0026” “In step S11, the driving assistance ECU 10 (as the no-passing zone determiner 105) determines whether or not the own vehicle is traveling in a no-passing zone. The determination as to whether or not the own vehicle is traveling in a no-passing zone is made based on the image data of a traffic sign captured by the imaging unit 21 that is indicative of the no-passing zone”),
But Yoshitomi fails to explicitly teach execute a third determination to determine a risk degree of the vehicle on a basis of a result of the first determination and a result of the second determination; and output, to a warning device issuing warning to a driver of the vehicle, a signal for controlling contents of warning to be issued by the warning device, the signal being based on a result of the third determination.
However Vladimerou teaches execute a third determination to determine a risk degree of the vehicle on a basis of a result of the first determination and a result of the second determination (see Vladimerou paragraphs “0036”, “0062” and “0087” regarding determining if the vehicle can see the other vehicle or if it is hidden so as to avoid collision by alerting the driver “the processing circuitry 120 can alert the driver in response to the determination that one or more vehicles could be hidden in the overtaking area. The alert can include one or more of audio, visual, and tactile alerts informing the driver that overtaking the preceding vehicle is not safe. For example, overtaking the preceding vehicle may not be safe because a hidden vehicle may prevent the host vehicle from safely executing the overtaking maneuver, which may lead to a collision”)
output, to a warning device issuing warning to a driver of the vehicle, a signal for controlling contents of warning to be issued by the warning device, the signal being based on a result of the third determination (see Vladimerou paragraphs “0036”, “0062” and “0087” regarding determining if the vehicle can see the other vehicle or if it is hidden so as to avoid collision by alerting the driver “the processing circuitry 120 can alert the driver in response to the determination that one or more vehicles could be hidden in the overtaking area. The alert can include one or more of audio, visual, and tactile alerts informing the driver that overtaking the preceding vehicle is not safe. For example, overtaking the preceding vehicle may not be safe because a hidden vehicle may prevent the host vehicle from safely executing the overtaking maneuver, which may lead to a collision”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Vehicle driving assistance apparatus and vehicle driving assistance method of Yoshitomi to determine whether overtaking the preceding vehicle is safe based on the driver field of view, and modify driver operation in response to a determination that overtaking the preceding vehicle is not safe based on the driver field of view in order to have a safe driving experience and avoid colliding with other oncoming vehicles (Vladimerou paragraphs “0036”, “0062” and “0087”).

Claims 3-6 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable in view of Yoshitomi et al (US 2016/0347318 A1) in view of Vladimerou (US 2020/0216073 A1) in view of Gupta et al (US 2020/0189616 A1).

Regarding claim 3, modified Yoshitomi fails to explicitly disclose wherein the hardware processor is further configured to determine whether an oncoming vehicle travelling in an opposite direction of an advancing direction of the vehicle exists within a given distance from the vehicle, and, in response to determining that the oncoming vehicle exists within the given distance, the hardware processor determines, as a result of the third determination, that the risk degree is higher than a risk degree in a situation where the oncoming vehicle does not exist within the given distance.
However Gupta teaches wherein the hardware processor is further configured to determine whether an oncoming vehicle travelling in an opposite direction of an advancing direction of the vehicle exists within a given distance from the vehicle, and, in response to determining that the oncoming vehicle exists within the given distance, the hardware processor determines, as a result of the third determination, that the risk degree is higher than a risk degree in a situation where the oncoming vehicle does not exist within the given distance (see Gupta paragraphs “0109-0115” regarding determining the distance between the own vehicle and the oncoming vehicles if it is in a specific distance (i.e. safe distance) it will send a message to the driver “Your current driving path is safe” and/or “The oncoming truck 402 is detected at a safe distance when you overtake the bicycle 304 along the displayed driving path (the first predictive path 306)” if it is less than a predetermined distance it will send alert with “no overtake” to avoid any collision with the oncoming vehicle “The third alert may also indicate that the car 302 can safely pass the detected bicycle 304 and the oncoming truck 402 along the current driving path within the first time period 328 with a safe speed, such as the relative speed value 354 of “30 MPH”. In accordance with an embodiment, the third alert may be an audio output, such as “Your current driving path is safe” and/or “The oncoming truck 402 is detected at a safe distance when you overtake the bicycle 304 along the displayed driving path (the first predictive path 306)” and “The fourth graphical icon 414 for an oncoming vehicle represents that the car 302 may not be at a safe distance with respect to the oncoming vehicle, such as the truck 402. The fourth graphical icon 414 for the oncoming vehicle may be displayed when the updated distance 408 a is below the second pre-defined threshold distance…. the alert message 418, such as “NO OVERTAKE”, may also be displayed at the AR-HUD 324, via the UI 208 a. The fourth graphical icon 414, the third overtake symbol 416, and the alert message 418 may collectively be referred to as the fourth alert”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Vehicle driving assistance apparatus and vehicle driving assistance method of modified Yoshitomi to determine the safest distance from the own vehicle to the other vehicles and alert the driver with potential collision if it falls under a predefined distance to provide driving assistance to safely overtake a vehicle (Gupta paragraphs “0109-0115”).

Regarding claim 4, modified Yoshitomi fails to explicitly disclose wherein the warning device is a device to display an image, and the hardware processor controls the contents of warning by outputting, to the warning device, a signal for changing an image representing warning indication displayed by the warning device.
However Gupta teaches wherein the warning device is a device to display an image, and the hardware processor controls the contents of warning by outputting, to the warning device, a signal for changing an image representing warning indication displayed by the warning device (see Gupta paragraph “0017” “display of the generated first alert in the first vehicle may be controlled. The display may be controlled by use of a heads-up display (HUD), an augmented reality (AR)-HUD, a driver information console (DIC), a see-through display, or a smart-glass display.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Vehicle driving assistance apparatus and vehicle driving assistance method of modified Yoshitomi to determine the safest distance from the own vehicle to the other vehicles and alert the driver with potential collision if it falls under a predefined distance to provide driving assistance to safely overtake a vehicle (Gupta paragraph “0017”).

Regarding claim 5, modified Yoshitomi fails to explicitly disclose wherein the signal for changing the image is a signal for changing a color of at least part of the warning indication.
However Gupta teaches wherein the signal for changing the image is a signal for changing a color of at least part of the warning indication (see Gupta paragraph “0093” “In instances when the determined lateral distance 320 is below another pre-defined threshold, at least a portion of the graphical bar 336 may turn into red color to indicate a possible crash. In instances when the determined lateral distance 320 is below the first pre-defined threshold distance 116 and above the other pre-defined threshold, a color of the graphical bar 336 may turn into yellow. On the other hand, when the determined distance is above the first pre-defined threshold distance 116, a color of bar may turn into green. The color of “red” may indicate a possibility of a crash, “yellow” may indicate unsafe pass or violation of regulation, and the color “green” may indicate a safe pass between the car 302 and the detected bicycle 304”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Vehicle driving assistance apparatus and vehicle driving assistance method of modified Yoshitomi to determine the safest distance from the own vehicle to the other vehicles and alert the driver with images and vibrations with potential collision if it falls under a predefined distance to provide driving assistance to safely overtake a vehicle (Gupta paragraph “0093”).

Regarding claim 6, modified Yoshitomi fails to explicitly disclose wherein the signal for changing the image is a signal for changing a color of a division line included in the warning indication.
However Gupta teaches wherein the signal for changing the image is a signal for changing a color of a division line included in the warning indication (see Gupta paragraph “0105” “The updated graphical bar 336 a and updated first overtake symbol 338 a may be representative of a change in color, such as from red to green, to indicate a safe overtake. The second time period 352 and the relative speed value 354 correspond to updated values as described above for FIG. 3H. The generated second alert at the HUD 334, such as the green color of the updated first overtake symbol 338 a, the updated graphical bar 336 a, and the relative speed value 354, may indicate that the car 302 can safely pass the bicycle 304 along the updated first predictive path 306.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Vehicle driving assistance apparatus and vehicle driving assistance method of modified Yoshitomi to determine the safest distance from the own vehicle to the other vehicles and alert the driver with images and vibrations with potential collision if it falls under a predefined distance to provide driving assistance to safely overtake a vehicle (Gupta paragraph “0105”).

Regarding claim 10, modified Yoshitomi fails to explicitly disclose wherein the warning device is a device to generate vibration, and the hardware processor controls the contents of warning by outputting, to the warning device, a signal for changing vibration to be generated by the warning device.
However Gupta teaches wherein the warning device is a device to generate vibration, and the hardware processor controls the contents of warning by outputting, to the warning device, a signal for changing vibration to be generated by the warning device (see Gupta paragraph “0071” “The generated first alert may comprise visual information displayed on the display 208 by use of the UI 208 a. The generated first alert may be outputted as a haptic response, such as a vibration of the steering wheel, and/or as audio output by use of the audio interface 206.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Vehicle driving assistance apparatus and vehicle driving assistance method of modified Yoshitomi to determine the safest distance from the own vehicle to the other vehicles and alert the driver with images and vibrations with potential collision if it falls under a predefined distance to provide driving assistance to safely overtake a vehicle (Gupta paragraph “0071”).

Regarding claim 11, modified Yoshitomi fails to explicitly disclose wherein the warning device is a device to emit light, and the hardware processor controls the contents of warning by outputting, to the warning device, a signal for changing light to be emitted from the warning device.
However Gupta teaches wherein the warning device is a device to emit light, and the hardware processor controls the contents of warning by outputting, to the warning device, a signal for changing light to be emitted from the warning device (see Gupta paragraph “0118” “the second boundary line 306 b, the marginal path 310, from previously green to red may also indicate the crash alert. Alternatively, a continuous blinking of the crash alert icon 342, the second boundary line 306 b, and the boundary around the detected bicycle 304, and a buzzer sound may also indicate the crash alert.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Vehicle driving assistance apparatus and vehicle driving assistance method of modified Yoshitomi to determine the safest distance from the own vehicle to the other vehicles and alert the driver with images and vibrations with potential collision if it falls under a predefined distance to provide driving assistance to safely overtake a vehicle (Gupta paragraph “0118”).

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable in view of Yoshitomi et al (US 2016/0347318 A1) in view of Vladimerou (US 2020/0216073 A1) in view of Gupta et al (US 2020/0189616 A1) in view of Choi et al (US 2021/0094583 A1).

Regarding claim 7, modified Yoshitomi fails to explicitly disclose wherein the signal for changing the image is a signal for changing a size of at least part of the warning indication.
However Gupta teaches wherein the signal for changing the image is a signal for changing a size of at least part of the warning indication (see Choi paragraphs “0018” and “0059” “The processor 140 may change at least one of the size of a warning symbol displayed on the display 130, the change in movement of the warning symbol, the change in the color of the warning symbol, the change in the color of a mood lamp, the type of an audible alert sound, the intensity of the audible alert sound or the ringing period of the audible alert sound depending on a dangerous driving situation, and a general driving situation”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Vehicle driving assistance apparatus and vehicle driving assistance method of modified Yoshitomi to ensure the safety of the driving due to the occurrence of a dangerous situation by alerting the driver by clear notifications on a display or by animation on a display (Choi paragraph “0018” and “0059”).

Regarding claim 8, modified Yoshitomi fails to explicitly disclose wherein the signal for changing the image is a signal for changing the warning indication by an animation.
However Choi teaches wherein the signal for changing the image is a signal for changing the warning indication by an animation (see Choi paragraphs “0018” and “0059” “The processor 140 may change at least one of the size of a warning symbol displayed on the display 130, the change in movement of the warning symbol, the change in the color of the warning symbol, the change in the color of a mood lamp, the type of an audible alert sound, the intensity of the audible alert sound or the ringing period of the audible alert sound depending on a dangerous driving situation, and a general driving situation”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Vehicle driving assistance apparatus and vehicle driving assistance method of modified Yoshitomi to ensure the safety of the driving due to the occurrence of a dangerous situation by alerting the driver by clear notifications on a display or by animation on a display (Choi paragraph “0018” and “0059”).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSSAM M ABD EL LATIF whose telephone number is (571)272-5869.  The examiner can normally be reached on M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571)270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H.M.A./           Examiner, Art Unit 3664     
/ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664